               Case 1:11-cr-00230-CM Document 35 Filed 12/08/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF NEW YORK


  UNITED STATES OF AMERICA                                         Case No._~
                                                                            11,.....C
                                                                                   =R=-=2=30"----
                                                                   USM #      02191-08 1

                   V.
                                                                   ORDER ON MOTION FOR
                                                                   SENTENCE REDUCTION UNDER
                                                                   18 U.S.C. § 3582(c)(l)(A)
   JOHN STOLARZ                                                    (COMPASSION ATE RELEASE)



             Upon motion of~ the defendant      •   the Director of the Bureau of Prisons for a reduction

   m sentence under 18 U. S.C. § 3582(c)(l)(A), and after considering the applicable factors

   provided in 18 U.S .C. § 3553(a) and the applicable policy statements issued by the Sentencing

   Commission,

                IT IS ORDERED that the motion is:

       igi       GRANTED for the reasons stated in the Memorandum Order filed herewith.

               The defendant's previously imposed sentence of imprisonment is reduced to:

                                            TIME SERVED

                This order is stayed for up to fourteen days, for the verification of the defendant' s

residence and/or establishment of a release plan, to make appropriate travel arrangements, and to

ensure the defendant 's safe release. The defendant shall be released as soon as a residence is

verified, a release plan is established, appropriate travel arrangements are made, and it is safe for the

defendant to travel. There shall be no delay in ensuring travel arrangements are made. If more than fourteen

days are needed to make appropriate travel arrangements and ensure the defendant' s safe release, the parties

shall immediately notify the court and show cause why the stay should be extended.

                Under 18 U.S.C. § 3582(c)(l)(A), the defendant is ordered to serve an additional,

special-term of Supervised Release of TWELVE (12) MONTHS, to commence immediately upon
               Case 1:11-cr-00230-CM Document 35 Filed 12/08/20 Page 2 of 2




his release. (Note: Under no circumstances will the special term of supervised release exceed the

unserved portion of the original term of imprisonment). The conditions of the "special term" of

supervision are as follows:
        The conditions of supervised release imposed in the original judgment remain
        unchanged and apply during the special term of supervised release. In addition,
        Defendant will serve the Twelve (12) Months special term of supervised release on
        "Location Monitoring." The Location Monitoring program may include electronic
        monitoring or voice identification monitoring. During the period of Location Monitoring,
        defendant will remain in his residence, except for medical appointments, religious services,
        and other activities, as approved by the Probation Department.


                Upon completion of the special term of supervised release, defendant will

commence the THREE (3) YEARS term of supervised release imposed in the Judgment

of October 3 1, 20 11.


   IT IS SO ORDERED.

   Dated: December 8, 2020


                                                                   COLLEEN McMAHON
                                                            CHIEF UNITED STATES DISTRJCT JUDGE




                                                        2
